DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which all other claims depend, stating on line 11, the claim recites that the cooling device  comprises an temperature adjusting element that can increase temperatures, which is contrary to the definition of a cooling device, making the scope of the claims indefinite. Further, the claim states that the temperature adjustment device is part of the cooling device (line 11), but then goes on to state that the temperature adjustment device 
2) In claim 8, the term “a laminar, cooling device” is unclear if this is intended to be two different embodiments or if the term was to be read as “a laminar cooling device” , making the scope of the claim indefinite.
3) In claim 9, from which claims 10-13 depend, this claim is directed to a method for treating a workpiece, but contains no method steps, making the scope of the claims indefinite.
4) In claim 13, the terms “preferably” and “particularly preferably” renders the scope of the claim indefinite in that it is not clear if the limitations following these terms are actually required by the claim or are merely non-limiting preferred embodiments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 4, 5 and 8-10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS6471505A (JP’505). JP’505 teaches, in the Applicant provided partial English language translation for example, a casting-rolling installation (figure 1 for example) including a casting installation (1-3) and a finishing train (12) with a last roll stand, further including a cooling device (14) and a heating device (13) where the heating device is located after the last roll stand (12) and before the cooling device (14) showing all aspects of claims 1, 2 , 9 and 10.
With respect to claim 4, all heating devices are capable of heat storage to some extent, and therefore JP’5050 also meets this limitation.
With respect to claim 5 the heating or heat storage device (13) of JP’505 has at least one panel (an outer wall for example) meeting this claim limitation since no other description of the arrangement or function of the panel is given in the claim.
With respect to claim 8, the cooling device of JP’505 would meet this claim  limitation.

Claim(s) 1-4, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0275729 A1 to Schuster (Schuster). Schuster teaches , a casting-rolling installation (figure 1 for example) including a casting installation (8) and a finishing train (11) with a last roll stand, further including a cooling device (12) and a heating device (13) where the heating device is located after the last roll stand (11) and after the cooling device (12) showing all aspects of claims 1, 2, 9 and 11.
With respect to claim 3, Schuster allows for the use of an induction  heater as the heater (13), see paragraph [0038] for example)

With respect to claim 5 the heating or heat storage device (13) of Schuster has at least one panel (an outer wall for example) meeting this claim limitation since no other description of the arrangement or function of the panel is given in the claim.
With respect to claim 8, the cooling device of Schuster would meet this claim  limitation.
With respect to claim 12, Schuster teaches that the workpiece is heated by the heater by 150 degrees C (see paragraph [0038] for example) meeting this claim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over either of JO’505 or Schuster. As applied to claims 1, 2 and 9 above, each of JP’505 and Schuster show all aspects of the above claims except the specific size (claims 6 and 7) or operating speed (claim 13) of the claimed installation. However, the arrangements of each of JP’505 and Schuster are designed to operate in substantially the same manner with substantially the same results as that of the instant claim embodiments. It has been held that motivation to alter the shape or size of components shown by the prior art (which in this case would also alter the operating speed and residence time in the heaters of either of JP’505 or Schuster) without materially altering the effect or operation of the prior art system, would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 IV. In the instant case, motivation to alter the placement or size of components along the installations shown by either of  JP’505 or Schuster, to any other equally useful position or placement, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion












Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk